Case 2:16-cv-00841-SPC-MRM Document 86 Filed 07/22/20 Page 1 of 2 PageID 913




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

ALEXIS SOTO FERNANDEZ,

                 Plaintiff,

v.                                               Case No.: 2:16-cv-841-FtM-38MRM

TREES, INC.,

                Defendant.
                                         /

                                        ORDER

       This matter comes before the Court after today’s telephonic status conference with

the parties. The parties believe—as does the Court—that a settlement conference with

the non-assigned United States Magistrate Judge may be beneficial in resolving this case

before trial.

       Accordingly, it is

       ORDERED:

       (1) This case is REFERRED to the United States Magistrate Judge Nicholas P.

           Mizell to conduct a settlement conference (video or otherwise) and issue any

           order deemed appropriate thereafter. All parties must attend the settlement

           conference as directed by Judge Mizell.

       (2) The parties are DIRECTED to contact Judge Mizell’s Chambers to arrange for

           a mutually agreeable time for the settlement conference
Case 2:16-cv-00841-SPC-MRM Document 86 Filed 07/22/20 Page 2 of 2 PageID 914




      DONE and ORDERED in Fort Myers, Florida this 22nd day of July 2020.




Copies:     United States Magistrate Judge Nicholas P. Mizell
            All Parties of Record




                                         2
